DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

Response to Amendment
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/14/2019, the following has occurred: claims 1, 12, and 17 have been amended; claims 2-11, 13-16, and 18-20 have remained unchanged; and no new claims have been added.
Claims 1-20 are pending.
Effective Filing Date: 11/29/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant argues that the independent claims are integrated into a practical application for similar reasons to Examples 37 and 42 of the “Subject Matter Eligibility Examples: Abstract Ideas” from the USPTO. Examiner respectfully disagrees.
Example 37 is directed towards relocation of icons on a graphical user interface. The claimed invention of Example 37 was deemed sufficient to overcome the 101 because claim 1 integrated a combination of additional elements into the abstract idea, creating a practical application where the GUI reorganizes icons on a computing system. There is a specific manner of automatically displaying icons to the user based on the usage which provides a specific improvement over prior systems. However, the presently claimed invention recites automatically displaying adjusted treatment points based on biometric responses, from biometric sensors, and treatment gestures. The difference between the presently claimed invention and Example 37 is that the presently claimed invention is not actively reciting a specific improvement over prior systems. For example, displaying data based on an input is not enough and nor is it an improvement over a prior system. The claims of Example 37 improve the GUI via the rearrangement 
Example 42 is directed towards a method of transmission of notifications when medical records are updated. The claimed invention of Example 42 was deemed sufficient to overcome the 101 because claim 1 integrated a combination of additional elements into the abstract idea, creating a practical application where standardization of non-standard formats occurred. There is a specific improvement over prior art systems by allowing remote users to share information in real time in a standard format. The present invention however does not actively claim anything related to standardization of non-standard data.
Applicant argues that the additional elements of the amended claims integrate the abstract idea of the claims into a practical application. Examiner respectfully disagrees and directs Applicant to the 35 U.S.C. 101 rejection section below.

35 U.S.C. 103 Rejections:
Applicant amended the claims and made arguments with respect towards these newly amended claim limitations. These arguments are deemed moot in view of newly cited art used to address these limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-11 are drawn to a method, claims 12-16 are drawn to a system, and claims 17-20 are drawn to a computer program product, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving an identification of a problem area provided by a user, 2) receiving instructions for treating the problem area, the instructions including at least suggested treatment points, wherein the instructions for treating the problem area are based on a treatment skill level of the user, 3) generating an output of the suggested treatment points, the output comprising a real time augmented display of the suggested treatment points over the problem area, wherein the output transmits the suggested treatment points to the user, 4) monitoring real time treatment responses of the user, the treatment responses comprising biometric responses and treatment gestures at the problem area, 5) analyzing the treatment responses, 6) generating real time adjusted treatment points based on the 7) generating an adjusted output comprising an augmented display of the adjusted treatment points over the problem area, 8) generating treatment records based on the treatment responses and the adjusted treatment points, wherein the treatment records indicates a result of the suggested treatment points, and 9) transmitting the treatment records to enable the server to generate a treatment template of the user. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. Independent claims 12 and 17 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-11, 13-16, and 18-20 include all of the limitations of claims 1, 12, and 17, and therefore likewise incorporate the above-described abstract idea. Depending claims 4, 15, and 20 add the additional steps of “in response to receiving the identification of the problem area, identifying a user profile for the user that is associated with the problem area”, “analyzing the user profile to determine historical data of the user, the historical data including historical treatments”, and “transmitting the historical data to the server to enable the server to generate the instructions for treating the problem area”; claims 7 and 16 add the additional steps of “receiving the biometric responses from biometric sensors”, “determining treatment gestures of the user, wherein treatment gestures include treatment gestures included in the suggested treatment points”, and “generating a user treatment response based on at least one of the biometric responses and the treatment gestures”; while claim 11 adds the additional step of “analyzing the real time treatment responses to determine an overall result of the suggested treatment points”. Additionally, the limitations of depending claims 2-3, 5-6, (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a server, 2) an augmented reality device capable of monitoring real time images of the user, 3) one or more processors, and 4) biometric sensors to perform the claimed steps.
The 1) server and 4) biometric sensors add insignificant extra-solution activity to the abstract idea. The recitation of a server amounts insignificant application to while the recitation of biometric sensors amounts to mere data gathering, see MPEP 2106.05(g).
The 2) augmented reality device capable of monitoring real time images of the user generally links the abstract idea to a particular technological environment or field of use such as augmented reality, see MPEP 2106.05(h).
The 3)
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a server, 2) an augmented reality device capable of monitoring real time images of the user, 3) one or more processors, and 4) biometric sensors to perform the claimed steps amounts to no more than insignificant extra-solution activity, a general linking to a particular technological field of use, WURC activities (well-understood, routine, and conventional activities), or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide MPEP 2106.05(f), MPEP 2106.05(d), MPEP 2106.05(g), and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions (see MPEP § 2106.05(g)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The 1)
The 2) augmented reality device generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to an augmented reality device, because limiting application of the abstract idea to augmented reality is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
The current invention generates displays on a display utilizing 3) one or more processors, thus the one or more processors add the words “apply it” with mere instructions to implement the abstract idea on a computer.
Furthermore, the 4) biometric sensors in these steps add insignificant extra-solution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application. The following are examples of  insignificant extra-solution activities (e.g. see MPEP 2106.05(g)): Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the biometric sensors to obtain biometric responses, which are then utilized to generate a treatment template for a user.
Mere instructions to apply an exception using a generic computer component, a general linking to a particular technological field, WURC activity, and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,888,399 to Kopelman in view of U.S. 2019/0343717 to Yim further in view of W.O. 2017/106770 to Vaughn further in view of U.S. Patent No. 10,742,949 to Casas.
As per claim 1, Kopelman et al. teaches a computer-implemented method comprising:
--receiving an identification of a problem area provided by a user; (see: 510 of FIG. 5 and column 33, lines 7-19 where the invention receives image data of the problem area)
--generating an output of the suggested treatment points, the output comprising a real time a real time augmented display, on an augmented reality device, of the suggested treatment points over the problem area, wherein the output transmits the suggested treatment points to the user; (see: column 13, lines 5-15 where there is a planning mode that generates a suggested treatment plan. The plan includes suggested procedures to specific teeth (suggested treatment points). This information is displayed in AR)
--monitoring real time treatment responses of the user; (see:  FIG. 5 and column 3, lines 32-50 where treatment (which includes the patient’s teeth’s reaction to the treatment) is monitored in real time)
--analyzing the treatment responses through the augmented reality device capable of monitoring real time images of the user; (see:  FIG. 5 and column 3, lines 32-61 where analysis of the treatment response (real time dental arch response based on treatment applied to it) is occurring to determine a visual overlay that facilitates treatment)
--generating real time adjusted treatment points based on the analyzing; (see: column 32, lines 2-12 where there is a visual overlay that is updated in real time. This overlay consists of the adjusted treatment points) and
--generating an adjusted output comprising an augmented display of the adjusted treatment points over the problem area (see: column 33, lines 35-38 where there is an altered treatment plan determined based on a deviation. Also see: column 34, lines 3-14 where there is an overlay in AR).
Kopelman et al. may not further, specifically teach:
1) --receiving instructions for treating the problem area from a server, the instructions including at least suggested treatment points, wherein the instructions for treating the problem area are based on a treatment skill level of the user;
2) --the treatment responses comprising biometric responses, from biometric sensors, and treatment gestures at the problem area;
3) --generating treatment records based on the treatment responses and the adjusted treatment points, wherein the treatment records indicates a result of the suggested treatment points; and
4) --transmitting the treatment records to the server to enable the server to generate a treatment template of the user.

Yim teaches:
1) --receiving instructions for treating the problem area from a server, the instructions including at least suggested treatment points, (see: paragraphs [0060] and [0061] where there is usage of a server and that the results (standard template) are transmitted to remote clients. Also see: paragraph [0057] where the acupoint information (suggested treatment points) is part of the template) wherein the instructions for treating the problem area are based on a treatment skill level of the user; (see: paragraphs [0056] and [0088] where there are instructions based on the skill level of the practitioner).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) receiving instructions for treating the problem area from a server, the instructions including at least suggested treatment points, wherein the instructions for treating the problem area are based on a treatment skill level of the user as taught by Yim in the method as taught by Kopelman et al. with the motivation(s) of improving the accuracy and safety of the treatment (see: paragraphs [0057] and [0144] of Yim).

Vaughn teaches:
2a) --the treatment responses comprising biometric responses, from biometric sensors; (see: paragraphs [0169] – [0171] where digital diagnostics can comprise of data collected from the patient or a caregiver. The data sources an include video capture of active data such as body movements. Further see: paragraphs [0177] – [0178] where biosensor data is gathered and provided to the therapeutic module and diagnostic module in order to initially diagnose the subject, determine treatment of the subject, modify treatment of the subject, and monitor the subject subsequent to the treatment)
3) --generating treatment records based on the treatment responses and the adjusted treatment points, (see: paragraph [117] where the therapeutic module is generating an updated personal treatment plan (part of the treatment records) for the subject based on the diagnostic data (treatment response) and the updated diagnostic data (adjusted treatment points). Also see: paragraph [19]) wherein the treatment records indicates a result of the suggested treatment points; (see: paragraph [117] where updated subject data may be received in response to a feedback data that identifies a response resulting from a treatment plan. Results of the treatment plan are being received as information that is used as records. Also see: paragraph [19]. The suggested treatment points are the points that the diagnostic data is gathered from) and
4) --transmitting the treatment records to the server to enable the server to generate a treatment template of the user (see: paragraph [197] where the diagnosis module may load a previously saved assessment model (treatment template) from memory and/or a remote server configured to store the model. Also see: paragraph [37] where the updated user profile (treatment records) is being transmitted to a remote server).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) generate treatment records based on the treatment responses and the adjusted treatment points, wherein the treatment records indicates a result of the suggested treatment points and 4) transmit the treatment records to the server to (see: paragraph [35] of Vaughn).

Casas teaches:
2b) --the treatment responses comprising biometric responses, from biometric sensors, and treatment gestures at the problem area (see: column 35, lines 26-55 where gestures are recognized by motion tracking software in real time. Also see: column 31, lines 12-24 where ultrasound probe positioning is tracked during a procedure).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 2b) the treatment responses comprise treatment gestures at the problem area as taught by Casas in the method as taught by Kopelman et al., Yim, and Vaughn in combination with the motivation(s) of allowing for precise and intuitive guiding for positioning instruments and devices 138 during treatment/a procedure (see: column 35, lines 30-32 of Casas).

As per claim 2, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 1, see discussion of claim 1. Kopelman et al. further teaches wherein receiving the identification of the problem area provided by the user includes receiving an image of the problem area (see: 2710 of FIG. 27 where images of the patient’s face are received).

As per claim 3, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 2, see discussion of claim 2. Kopelman et al. further teaches wherein the generated output of the suggested treatment points includes the suggested treatment points displayed over the image of the problem area (see: FIG. 2 where the suggested areas of interest (suggested treatment points) are outputted via an overlay).

As per claim 7, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 1, see discussion of claim 1. Kopelman et al. and Yim in combination may not further teach wherein monitoring the real time treatment responses comprises:
1) --receiving the biometric responses from biometric sensors; 
2) --determining treatment gestures of the user, wherein treatment gestures include treatment gestures included in the suggested treatment points; and
3) --generating a user treatment response based on at least one of the biometric responses and the treatment gestures.
Vaughn further teaches wherein monitoring the real time treatment responses comprises:
1) --receiving the biometric responses from biometric sensors; (see: paragraphs [169] - [171] where data sources are actively being captured using sensors, etc. and this data is the data that is used in the diagnosis and treatment. Thus, the responses to the treatment are being monitored in real time. The responses also comprise at least on of biometric sensor response data) and
3) --generating a user treatment response based on at least one of the biometric responses and the treatment gestures (see: paragraphs [19] and [117] where updated diagnostic data (user treatment response) is generated and diagnostic data is based at least from the sensor (biometric response)).
Casas further teaches:
2) --determining treatment gestures of the user, wherein treatment gestures include treatment gestures included in the suggested treatment points (see: column 35, lines 26-55 where gestures are recognized by motion tracking software in real time. Also see: column 31, lines 12-24 where ultrasound probe positioning is tracked during a procedure).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 7, see discussion of claim 7. Kopelman et al., Yim, and Vaughn in combination may not further teach wherein the treatment gestures of the user further includes a pressure level of the treatment gesture.
Casas further teaches wherein the treatment gestures of the user further includes a pressure level of the treatment gesture (see: column 31, lines 38-49 where the pressures done by a surgeon’s fingers and joints are being detected for gestures).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 7, see discussion of claim 7. Kopelman et al. and Yim in combination may not further teach wherein generating adjusted treatment points is in response to determining that the user treatment response is negative, wherein a negative user treatment response indicates that the suggested treatment points did not help the user.
Vaughn further teaches wherein generating adjusted treatment points is in response to determining that the user treatment response is negative, wherein a negative user treatment response indicates that the suggested treatment points did not help the user (see: paragraph [39] where the updated diagnostic data is based on the feedback data that identifies the response resulting from the personal therapeutic treatment plan. Also see: paragraph [284] where therapy is adjusted to improve the response. Typically when treatment is not working and if the response is not ideal, therapy is adjusted to improve results).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 1, see discussion of claim 1. Kopelman et al. and Yim  in combination may not further, specifically teach wherein the treatment records comprise the biometric responses and the treatment gestures resulting from the suggested treatment points and biometric responses in response to the adjusted treatment points.
(see: paragraphs [169] - [171] where data sources are actively being captured using sensors, etc. and this data is the data that is used in the diagnosis and treatment. Thus, biometric responses are being monitored. Also see: paragraph [19] and [117]. Results of the treatment plan and updated treatment plan are being received as information that is used as records).
Casas further teaches the treatment gestures as being data that is tracked (see: column 35, lines 26-55 where gestures are recognized by motion tracking software in real time. Also see: column 31, lines 12-24 where ultrasound probe positioning is tracked during a procedure).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 1, see discussion of claim 1. Kopelman et al. and Yim in combination may not further, specifically teach wherein generating the treatment records comprises:
--analyzing the real time treatment responses to determine an overall result of the suggested treatment points.
Vaughn further teaches wherein generating the treatment records comprises:
(see: paragraph [117] where updated subject data may be received in response to a feedback data that identifies a response resulting from a treatment plan. Results of the treatment plan are being received as information that is used as records. These results are being deemed as overall results. Also see: paragraph [19]. The suggested treatment points are the points that the diagnostic data is gathered from).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Kopelman et al., Yim, Vaughn, and Casas in combination teaches all of the limitations of this claim in the manner that these references were used to reject claim 1. Additionally, Kopelman et al. teaches a system having one or more computer processors (see: column 58, lines 48-62 where there is a processor).

As per claim 13, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the system of claim 12, see discussion of claim 12. Kopelman et al. further teaches wherein receiving the identification of the problem area provided by the user includes receiving an image of the problem area (see: 2710 of FIG. 27 where images of the patient’s face are received).

As per claim 14, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the system of claim 13, see discussion of claim 13. Kopelman et al. further  wherein the generated output of the suggested treatment points includes the suggested treatment points displayed over the image of the problem area (see: FIG. 2 where the suggested areas of interest (suggested treatment points) are outputted via an overlay).

As per claim 16, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the system of claim 12, see discussion of claim 12. Kopelman et al. and Yim in combination may not further teach wherein monitoring the real time treatment responses comprises:
1) --receiving the biometric responses from biometric sensors; 
2) --determining treatment gestures of the user, wherein treatment gestures include treatment gestures included in the suggested treatment points; and
3) --generating a user treatment response based on at least one of the biometric responses and the treatment gestures.
Vaughn further teaches wherein monitoring the real time treatment responses comprises:
1) --receiving the biometric responses from biometric sensors; (see: paragraphs [169] - [171] where data sources are actively being captured using sensors, etc. and this data is the data that is used in the diagnosis and treatment. Thus, the responses to the treatment are being monitored in real time. The responses also comprise at least on of biometric sensor response data) and
3) --generating a user treatment response based on at least one of the biometric responses and the treatment gestures (see: paragraphs [19] and [117] where updated diagnostic data (user treatment response) is generated and diagnostic data is based at least from the sensor (biometric response)).
Casas further teaches:
2) --determining treatment gestures of the user, wherein treatment gestures include treatment gestures included in the suggested treatment points (see: column 35, lines 26-55 where gestures are recognized by motion tracking software in real time. Also see: column 31, lines 12-24 where ultrasound probe positioning is tracked during a procedure).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 17, Kopelman et al., Yim, Vaughn, and Casas in combination teaches all of the limitations of this claim in the manner that these references were used to reject claim 1. Additionally, Kopelman et al. teaches a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor on a computing device to cause the computing device to perform a method (see: column 30, lines 45-52 where there is programmable logic).

As per claim 18, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the computer program product of claim 17, see discussion of claim 17. Kopelman et al. further teaches wherein receiving the identification of the problem area provided by the user includes receiving an image of the problem area (see: 2710 of FIG. 27 where images of the patient’s face are received).

As per claim 19, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the computer program product of claim 18, see discussion of claim 18. Kopelman et al. further teaches wherein the generated output of the suggested treatment points includes the suggested treatment points displayed over the image of the problem area (see: FIG. 2 where the suggested areas of interest (suggested treatment points) are outputted via an overlay).

Claims 4-6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,888,399 to Kopelman in view of U.S. 2019/0343717 to Yim further in view of W.O. 2017/106770 to Vaughn further in view of U.S. Patent No. 10,742,949 to Casas as applied to claims 2, 13, and 18, further in view of U.S. Patent No. 9,700,292 to Nawana et al.
As per claim 4, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the method of claim 1, see discussion of claim 1. The combination may not specifically, further teach:
1) --in response to receiving the identification of the problem area, identifying a user profile for the user that is associated with the problem area;
2) --analyzing the user profile to determine historical data of the user, the historical data including historical treatments; and
3) --transmitting the historical data to the server to enable the server to generate the instructions for treating the problem area.

Nawana et al. teaches:
1) --in response to receiving the identification of the problem area, identifying a user profile for the user that is associated with the problem area; (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. The historical performance here is determined based on the type of surgery (type of problem area), thus, the historical information (user profile) of the surgeon (user) is identified in response to a determination of a certain surgery)
2) --analyzing the user profile to determine historical data of the user, (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. Historical information of the surgeon is being determined) the historical data including historical treatments; (see: column 44, lines 50-65 where there is historical performance data of surgeries (historical treatments)) and
3) --transmitting the historical data to the server to enable the server to generate the instructions for treating the problem area (see: FIG. 2 and 204 and 304 where the module 204 has information transferred to it from database 304. Also see: column 45, lines 11-13. Also see: column 46, line 65 to column 47, line 4. The limitation “to enable the server to generate the instructions for treating the problem area” is merely intended use).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area, 2) analyze the user profile to determine historical data of the user, the historical data including historical treatments, and 3) transmit the historical data to the server to enable the server to generate the instructions for treating the problem area as taught by Nawana et al. in the method as taught by Kopelman et al., Yim, Vaughn, and Casas in combination with the motivation(s) of improving interventional planning (see: column 3, lines 58-61 of Nawana et al.).

As per claim 5, Kopelman et al., Yim, Vaughn, Casas, and Nawana et al. in combination teach the method of claim 4, see discussion of claim 4. Kopelman et al., Yim, Vaughn, and Casas in combination may not further, specifically teach wherein the user profile comprises the treatment skill level of the user, the treatment skill level indicating a competence of the user in executing treatments.
Nawana et al. further teaches wherein the user profile comprises the treatment skill level of the user, the treatment skill level indicating a competence of the user in executing treatments (see: column 67, line 41 to column 68, line 3 where personnel data exists that indicates the skill level of a particular staff at a certain surgical procedure).


As per claim 6, Kopelman et al., Yim, Vaughn, Casas, and Nawana et al. in combination teach the method of claim 5, see discussion of claim 5. Kopelman et al. may not further, specifically teach wherein a skill level of the instructions for treating the problem area corresponds to the treatment skill level of the user.
Yim teaches wherein a skill level of the instructions for treating the problem area corresponds to the treatment skill level of the user (see: paragraphs [0068] where there is information on safe acupuncture provided based on the skill level of a practitioner).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 15, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the system of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein the system is further configured to:
1) --in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area;
2) --analyze the user profile to determine historical data of the user, the historical data including historical treatments; and
3) --transmit the historical data to the server to enable the server to generate the instructions for treating the problem area.

Nawana et al. teaches:
1) --in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area; (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. The historical performance here is determined based on the type of surgery (type of problem area), thus, the historical information (user profile) of the surgeon (user) is identified in response to a determination of a certain surgery)
2) --analyze the user profile to determine historical data of the user, (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. Historical information of the surgeon is being determined) the historical data including historical treatments; (see: column 44, lines 50-65 where there is historical performance data of surgeries (historical treatments)) and
3) --transmit the historical data to the server to enable the server to generate the instructions for treating the problem area (see: FIG. 2 and 204 and 304 where the module 204 has information transferred to it from database 304. Also see: column 45, lines 11-13. Also see: column 46, line 65 to column 47, line 4. The limitation “to enable the server to generate the instructions for treating the problem area” is merely intended use).
1) in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area, 2) analyze the user profile to determine historical data of the user, the historical data including historical treatments, and 3) transmit the historical data to the server to enable the server to generate the instructions for treating the problem area as taught by Nawana et al. in the system as taught by Kopelman et al., Yim, Vaughn, and Casas in combination with the motivation(s) of improving surgical and interventional planning (see: column 3, lines 58-61 of Nawana et al.).

As per claim 20, Kopelman et al., Yim, Vaughn, and Casas in combination teaches the computer program product of claim 17, see discussion of claim 17. The combination may not further, specifically teach:
1) --in response to receiving the identification of the problem area, identifying a user profile for the user that is associated with the problem area;
2) --analyzing the user profile to determine historical data of the user, the historical data including historical treatments; and
3) --transmitting the historical data to the server to enable the server to generate the instructions for treating the problem area.

Nawana et al. teaches:
1) --in response to receiving the identification of the problem area, identifying a user profile for the user that is associated with the problem area; (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. The historical performance here is determined based on the type of surgery (type of problem area), thus, the historical information (user profile) of the surgeon (user) is identified in response to a determination of a certain surgery)
2) --analyzing the user profile to determine historical data of the user, (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. Historical information of the surgeon is being determined) the historical data including historical treatments; (see: column 44, lines 50-65 where there is historical performance data of surgeries (historical treatments)) and
3) --transmitting the historical data to the server to enable the server to generate the instructions for treating the problem area (see: FIG. 2 and 204 and 304 where the module 204 has information transferred to it from database 304. Also see: column 45, lines 11-13. Also see: column 46, line 65 to column 47, line 4. The limitation “to enable the server to generate the instructions for treating the problem area” is merely intended use).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area, 2) analyze the user profile to determine historical data of the user, the historical data including historical 3) transmit the historical data to the server to enable the server to generate the instructions for treating the problem area as taught by Nawana et al. in the computer program product as taught by Kopelman et al., Yim, Vaughn, and Casas in combination with the motivation(s) of improving surgical and interventional planning (see: column 3, lines 58-61 of Nawana et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626